Citation Nr: 9902860	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-10 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disorder.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1975.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 1996 RO rating decision, which 
continued and confirmed the then 10 percent disability 
rating.  This matter was previously before the Board in 
September 1997, at which time the case was remanded for 
additional development.  After this development had been 
completed, the RO increased the veterans disability rating 
to 20 percent in a February 1998 rating decision and 
concurrent supplemental statement of the case.


REMAND

On September 24, 1998, the Board issued a decision wherein it 
was found that the veteran was not entitled to a disability 
rating in excess of 20 percent for a left knee disorder.

However, on September 23, 1998, additional evidence from the 
veteran was received at the Board in regard to the issue on 
appeal.  This additional evidence was not added to the claims 
folder or considered by the Board when it issued the 
September 24, 1998, decision.  Furthermore, this additional 
evidence included VA medical records generated in June 1998, 
and the record shows that the veterans claims folder was 
received at the Board in July 1998.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), any VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records may have constituted clear and unmistakable error, 
even though such evidence was not actually in the record 
assembled for appellate review.  See VAOPGCPREC 12-95.  
Therefore, the Board did not review all of the evidence in 
its possession when it issued the decision as to the merits 
of the veterans claim.
 
The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  The Court has also held that a determination 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.103(a) (1998), the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
REMAND of the case to the RO for further development as 
follows:

1.  The RO should again contact the 
veteran to determine the names, 
addresses, and dates of treatment of any 
physicians, hospitals, treatment centers, 
or employers (private, VA or military) 
who have provided him with relevant 
treatment for his left knee disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including that mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Following completion of (1), but not 
contingent upon the development of 
additional evidence, the RO should take 
appropriate action to secure adequate 
medical development to provide an 
adequate basis for a current rating.  
Because of the particular situation 
presented in this case, the Board 
believes that discretion should be left 
to the RO to develop the record in light 
of the following considerations.

As the record now stands, the only defect 
the Board can identify is that the 
results of the 1998 VA MRI findings have 
not been correlated clinically, and no 
medical opinion has been expressed as to 
whether those findings would warrant 
revision of the clinical examiners 
diagnosis or assessment of the severity 
of the service connected disorder.  Thus, 
the Board believes that this defect may 
be cured by having the same physician who 
clinically examined the appellant in 
January 1998 review the MRI findings and 
determine whether this would warrant a 
revision of his diagnosis or his opinion 
as to the severity of the disability.  
That physician, of course, must be free 
to determine if a further examination is 
warranted in light of the findings on the 
MRI, or if the additional development 
directed in paragraph (1) produces 
evidence that warrants another 
examination.  

In the alternative, should the physician 
who conducted the examination in January 
1998 not be available, another 
appropriately qualified physician should 
be asked to determine whether the MRI 
findings warrant revision of the 
diagnosis or the assessment of the 
severity of the disability.  If this 
physician believes a further examination 
should be conducted in order to answer 
these questions, appropriate action 
should be arranged to schedule such an 
examination.

In any event, the designed VA examiner 
should review the claims file, including 
the 1998 VA MRI findings.  If a further 
examination is required, the report of 
that examination should reflect that such 
a review was made.  All necessary tests 
should be conducted and all findings 
reported in detail. 

3.  Should the reviewing physician 
determine that a further clinical 
examination is required, any pathology 
present that is related to the medial 
meniscus tear of the left knee should be 
identified and recorded.  All indicated 
studies should be conducted.  The 
examination report should include a full 
description of the veterans symptoms, 
clinical findings, and associated 
functional impairment.  An opinion should 
be noted as to the degree of medical 
probability that there is an etiological 
relationship between the service-
connected left knee internal derangement, 
with recurrent dislocation and the medial 
meniscus tear.  All findings should be 
recorded in detail, including range of 
motion of the veterans left knee or any 
other affected joint, recorded in 
degrees, with a notation as to the normal 
range of motion of that joint.  In 
addition, the examiner should address the 
following:

(a) The examiner should carefully elicit 
all of the veterans subjective 
complaints concerning his left knee 
disability, and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veterans 
subjective complaints and the level of 
each complaint, including pain.

(b) The examiner should determine whether 
the residuals of the medial meniscus tear 
causes weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of each of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?

c) The examiner should determine whether 
pain is visibly manifested on movement of 
the left knee, or other joint, as a 
result of the medial meniscus tear, and 
if so, to what extent; whether greater 
limitation of motion is present of the 
left knee or other joint due to pain on 
use, including during flare-ups of the 
left knee disorder; the presence and 
degree of, or absence of, muscle atrophy 
attributable to this disability; and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse from functional 
impairment due to pain attributable to 
the left knee disorder.  The examiner 
should also comment on whether there are 
other objective indications of the extent 
of the veterans pain, such as the 
medication he may be taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veterans disability, should be provided.  
The veterans claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for any required scheduled 
examination may have adverse consequences 
to his claim as the information requested 
on this examination addresses questions 
of causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1997), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Prior to the examination, the RO 
should inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  38 
C.F.R. § 3.655 (1998); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination does not include 
all studies, findings or opinions 
requested, appropriate corrective action 
should be implemented.

When the development requested have been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should address the issue of 
entitlement to an increased evaluation for residuals of the 
internal derangement, left knee with recurrent dislocation in 
light of all of the pertinent law, including Deluca, Esteban, 
and VAOPGCPREC 9-98.  If the benefits sought are not granted, 
the veteran should be afforded a supplemental statement of 
the case that contains all relevant laws and regulations, and 
be afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
